T~~EATTOKNEY                  GENERAL
                       OFTEXAS


                          February 12, 1970

Hon. Cries Cole, Chairman
The Committee for the Study
  of Land Use and Environ-
  mental Control
Senate Chamber, Capitol Station
Austin, Texas 78711
                                       Opinion N~.M-572
                                       Re:   Whether a State Senator
                                             who haa been elected
                                             Chairman of a Legisla-
                                             tive Committee may con-
                                             tinue to serve as Chalr-
                                             man until the next
                                             Regular Session although
                                             he does not file for re-
Dear Senator Cole:                -2         election.
       The Committee for the Study of Land Use and Envlron-
mental Control, as reconstituted by Senate Concurrent Resolu-
tion No. 46, has requested an opinion as to whether Senator
Criss Cole, a State Senator who has not offered hlmself for
re-electlon,can continue to serve as the duly elected Chalr-
man of said interim Legislative Committee from the present
time and until the next Regular Session of the 62nd Legis-
lature.
       S.C.R. No. 46, omitting Its formal parts, determines
the nature and power of this important committee. It pro-
vides, in part, for eleven members with three of these to
be State Senators, as follows:
                          *+****

              "RESOLVED, By the Senate of the State
           of Texas, the House of Representatives con-
           curring, that the Committee for the Study
           of Land Use and Environmental Control be
           reconstituted:




                        -2728-
Hon. Crlss Cole, page 2 (M-572)



           (1) The Lieutenant Governor, the
       Speaker of the House, and the Governor
       of Texas shall appoint members to the
       Committee ss follows: Three Representa-
       tives to be appointed by the Speaker of
       the House, three Senators to be appointed
       by the Lieutenant Qovernor of the state,
       and five public members to be appointed
       by the Governor.
                     *+****
           RESOLVED, That the committee shall
       r.eportin writing and file a signed copy
       of the same with the Governor of the
       State of Texas, the Lieutenant Governor
       of the State of Texas, and the Speaker
       of the House of Representatives of the
       State of Texas not later than thirty days
       after the convening of the next Regular
       Session, and that copies of such report
       shall be distributed to each member of the
       Senate and of the House.'
       Senator Cole IS one of the three Senators appointed
to serve as a Member of such reconstituted committee by the
Lieutenant Governor of Texas. In addition to such senatorial
membership, three House of Representative members are to
serve along with five persons who are not members of the
Legislature and who were appointed by the Governor of Texas.
       Under the law, Senator Cole's present term as a
State Senator would~end on the day set by law for the con-
vening of the Regular Session of the Legislature. Art. III,
Sec. 3, Texas Constitution. This date will be the second
Tuesday in January, 1971. Art. III, Sec. 5, Constitution
of Texas; Art. 5422, V.C.S. Senator Cole's successor can
qualify at any time thereafter.
       Until the end of Senator Cole's term In the Senate,
that is, until the Regular Session of the 62nd Leglsla-
ture convenes, he is in all things a member of the State
Senate of Texas and fully qualified to serve on the said
committee and to be Chairman. After his term ends, that Is,
on the day the 62nd Legislature convenes, the tenure of his




                        -2729-
         i

.   -                                 .’   <




        Hon. Crlss Cole, page 3 (M-572)



        office will then continue as a hold-over Senator until his
        successor is duly qualified. He will then become ineligible
        to serve as a Member, or as the Chairman, of the aforesaid
        Interim committee unless he is otherwise qualified as a
        Committee Member by new appointment of the Governor to one
        of the five Committee Membership seats provided for non-
        Leglslators to occupy. This is the applicable rule, since
        the Legislature (S.C.R. No. 46) has prescribed such qualifl-
        cations for committee membership.
                                 SUMMARY
                                 -------
                   Senator Crlss Cole Is non qualified as a
               member of the Committee for the Study of Land
               Use and Environmental Control; he will remain
               qualified as such a member until the day set
               by law for the convening of the 62nd Leglsla-
               ture and thereafter until his successor in the
               Senate is duly qualified. At such time, he
               will cease to be eligible as a committee mem-
               ber unless otherwise qualified by a new
               appointment to a non-legislative place on
               such committee.
                                             /.

                                           ,,,,!L.G+       t&&   ,

                                                          l&f   f5z -
                                                          .   RTIN
                                               Atto   ey General of Texas

        Prepared by Roger Tyler
        Assistant Attorney General
        APPROVED:
        OPINION COMMITTEE

        Kerns Taylor, Chairman                        ALFRED WALKER
        W. E. Allen, Acting Co-Chairman               Executive Assistant
        John Grace
        Roland Allen                                  NOLA WHITE
        James Quick                                   First Assistant
        Robert Giddings
         MRADE F. GRIFFIN
         Staff Legal Assistant




                                   -2730-